UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6462



ROBERT ANDREW BARTLETT, SR.,

                                               Plaintiff - Appellant,

             versus


NORTH CAROLINA DEPARTMENT OF CORRECTION;
THEODIS BECK; BOYD BENNETT; ROBY C. LEE; TONY
SANDERS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-576-5-BO)


Submitted:    July 27, 2005                  Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Andrew Bartlett, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Andrew Bartlett, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Bartlett v. North Carolina Dep’t of Corr., No. CA-04-

576-5-BO (E.D.N.C. Mar. 4, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -